‘A    CDRFJEP      GENE
                 0~   TEXAS



                         June 25, 1948


Hon. Weldon B, Davis             Opinion Ro. V-617
County Attorney
Austin County                    Re: Legality of defraying
Bellvllle, Texas                     the expenses of BP-
                                     ploging a county nurse
                                     fpom the jury fund.
Dear Sir:
          Your request fop oup opinion on the above sub-
ject matter is, in part, aa follows~
           "The CommissionersCourt of Austin
    County, Texas, has been requested by
    some of the county citizens to employ a
    graudate registered numc) to visit pub-
    lfa schools fn the county and to investl-
    gate health aond%tfonaand sanitary sur-
    roundings of ~ueh sohooPsp etc,, all.as
    provided under Article 45288, R, C, se of
    Texas, Seetfon 3 of the same article pro-
    vides that the ComiIssfoneasCoust shall
    be empowemd to appropriatefrom funds of
    the reepectlve   count%ea, the necessary
    wney to cover the salary of such nurse,
    not to exceed $1.800.00a year fop any one
    nurse, and In addftlon themto, the Con-
    mlssions~s   Cowt may appropriateadditlon-
    al funds to covep the expensea of such
    mwse fncumed In the visiting of schools,
    etc.
         "You will notice that Section 3
    above mentione& of ArtfcPe 4528a, pro-
    vides Df~~m any funds of the Pespective
    oountiesDR ktfcle 8* Section g9 of OUP
    State Constitutionprovides, among other
    p~ovislons of such section, that a COM-
    ty, city OP town may levy a tax of not
    to exceed fifteen oents on the $lOO,OO
    valuation to pay jurofs.
            "Questfona Since   Sectfon   3,   AleI-
Hon. Weldon B. Davis, page 2    (V-617)


     cle 4528a above referred to, uses the
     vords Ofporn any funds of the respective
     couutles0p could the CommissionersCollpt
     legally levy a two pep cent jury tax to
     defpag the expenses necessaxy,,fop the
     employmentof a oounty nupse?
         AFtlcle 4528a, V. C. 9. ppovlder::
         "sece 1. That the Comlrslone~s
    Court of the various Counties In the
    State of Texam shall have the authority,
    when in their judgment it shall be de,em-
    ed to be necessary OF advisable, to em-
    ploy one OP more Graduate Registered
    nurses whose duty It shall be to visit
    the public schools in the county In which
    they are employed,and to Investigatethe
    health conditionsand sanlhb supround-
    lngs of such schools, and the personal,
    physical and health condition of pupils
    thepeln, and to co-opeaatewith the duly
    organized Board of Health and local
    health authoritiesin general public
    health nursing and perform such other
    and fplpthepduties as may be required
    of them by the ConrfssfonersCourt.
           'See0 2. That said nui%es when so
     appointed shall be employed on a month-
     ly salary to be fixed by the CommLssion-
     ers Court and shall at all times be sub-
     ject to Pemoval by the Commfsafone~s
     Court without prfor notice,
          "Sec. 3. The CommlrslonePsCourt
     shall be empowe.Pedto apppoprlatefrom
     any funds of the r?espectlveCountfes
     the necessary money to cover the ealaPy
     of such nurses, not to exceed the sum of
     $1,800~~ to each nose, and In addition
     thereto may apppoprlateadditionalfunds
     to COV~Pall expenses that may be proper
     and necessary in the visitin of such
     schoola, and Qenepal Pnblio fie
                                   alth mupa-
     ing including tpanap$rtstfonand other
     Incidentalexpenses0
         Aptlcle   VIII,   section 9 of the Toxaa Constitu-
Hon. Weldon B. Davis, page 3   (V-617)


tion provides the maximum rate of taxes for aounty ptir-
poses, for roads and bridges, for permanent improve-
ments and for juries. The courts have repeatedly held
that the CommiasionePsD Court cannot transfsr these oon-
stltutionalfunds and it cannot spend tax money for one
purpose raised ostensiblyfor another gurpose. See
Aqlt v. Hill Count 116 S.W, 359, and Carroll v. Wil-
liama, 202 9,W. 50T'
                   D
         We quote the following from Attorney Cener-
alss Opinion No. V-332:
         "ArticleVIII, Section g9 authorizer
    the levy of a tax Onot exceeding fifteen
    (15) cents to pay juror~.~ In cons truing
    Article VIII, Section 9, the courtm have
    uniformly held that the p~ovlslons of this
    Sectlon of the Constitution Dwere designed,
    not merely to limit the tax rate for cer-
    tain therein clesfgnatedpurposes9 but to
    require that any and all money rafsed by
    taxation for any such purpose shall be
    applied, faithfully, to that particular
    P-Poses as needed therefor, and not to
    any other purpose or nse whatsoever.D
    Carroll v. Williams, 202 S.W. 5Ok, 506.
    See also Ault v. Hill County, 102 Tex,
    335, 116 3.W. 359.
         "The JUP~ Fund of the county la a
    constitutionalfund composed of tax money
    levied for the sole purpose of paying jurors.
    The Legislature is thereforeprohibited by
    Article VIII, Section 9, from authorlzlng
    such tax levy to be used for any other pur-
    pose than Dto pay jur~rs.~ Therefore,it
    is our opfnfon that the portion of Section
    3 of H. B, 683, Acts of the 50th Legfsla-
    ture, authorizing the CommissionersCourt
    to pay the salaples of the investigators
    OP assistants and stenographersout of t#e
    Jury Fund is unconsti%ut%onal and void.
          Sines the jury fund of the county fr composed
of tax mOn8y levied fQr the SOPS pwpose Of paying juP-
OPS, and in view of the foregoing a,athoritles,It is
our opinion that no portion of the jury fund can be
used to defray the expensea necessary for the employ-
ment of a registered nurse to visit public schools in
                                                    .   .




Hon. Weldon B. Davis, page 4    (V-617)


the oounty,


          Bloportion of the jury fund may be
     expended for the purpose of eaiployinga
     reglstepednurse to visit public schools
     in the county. Artible VIII, 8ectioq 9,
     of the Texas Constitution.
                               Yours very tmalJ,
                        ATTORRRY QEl#ZRALOF TEXAS




                        APPROvH)s